EXAMINER'S AMENDMENT
1.  	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 	Authorization for this examiner's amendment was given in a telephone interview with John Pessetto on 11/06/2021. 
Note- See New Set of Amended claims at the end of the action.
Allowable Subject Matter
2.	This office action is a response to communication submitted on 09/13/021 and subsequent examiner's amendment agreed on 11/06/2021.
3.	Claims 26-27, 29, 32 and 34-35 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
5.	Vasilev (US 20190294247 A1) and Dimanstein (US 6437524 B1) are the closest prior art disclosed.
However, regarding claim 26, the prior arts disclosed above do not teach or fairly suggest alone or in combination “wherein the resonator resistance circuitry further comprises: resistance estimation circuitry to estimate resonator resistance; and resistance adjustment circuitry to adjust the estimated resonator resistance based on an estimated phase difference; and the back-emf estimation circuitry is configured to estimate back-emf at least in part based on the adjusted estimated resonator resistance; and wherein the amplitude control circuitry iteratively adjusts the amplitude of a resonator drive signal generated from the output of the amplitude control circuitry based on a difference between an estimated back-emf signal and a target back-emf signal derived from a rated back-emf and a resonant frequency FO”.


New Set of Amended claims (Examiner Amendment)
6.	The Claims have been amended as follow:  

In regards to 26. (Currently Amended) A circuit for determining a frequency for driving a resonator, comprising: 
resonator drive circuitry having a first input, a second input and an output wherein the first input is coupled to an amplitude control signal and the second input is coupled to a frequency control signal; 
an amplifier having an input and an output wherein the input is coupled to the output of the resonator drive circuitry and the output of the amplifier is directly coupled to an output of the circuit for driving a resonator, where the output of the circuit for driving a resonator is configured to drive a resonator; 
sense circuitry having an input, first output and a second output wherein the sense circuit input is directly coupled to the output of the amplifier, wherein the sense circuitry determines the voltage and current at the output of the amplifier; 
a frequency tracker/controller having a first input, a second input, a first output, a second output and a third output wherein the first input is coupled to the first output of the sense circuitry, the second input is coupled to the second output of the sense circuitry and the first output is coupled to the first input of the resonator drive circuitry; and 
an amplitude control circuitry having a first input, a second input, a third input and an output wherein the first input is coupled to the output of the amplifier, the second input is coupled to the second output of the frequency tracker/controller, the third input is coupled to the third output of the frequency tracker/controller and the output of the amplitude control circuit is coupled to the second input of the resonator drive circuitry; 
wherein the circuit determines a frequency for driving a resonator;
wherein the frequency tracker/controller further comprises back-emf estimation circuitry which estimates back-emf and generates an estimated back-emf signal based on a sensed resonator drive current and sensed resonator drive voltage generated from the first and second outputs of the sense circuitry respectively;
wherein the frequency tracker/controller further comprises a resonator resistance circuitry wherein the resonator resistance estimates resonator resistance based on the sensed resonator current signal that is sensed within a defined number of cycles of the estimated back-emf signal;
wherein the resonator resistance circuitry further comprises: 
resistance estimation circuitry to estimate resonator resistance; and 
resistance adjustment circuitry to adjust the estimated resonator resistance based on an estimated phase difference; and 
the back-emf estimation circuitry is configured to estimate back-emf at least in part based on the adjusted estimated resonator resistance; and
wherein the amplitude control circuitry iteratively adjusts the amplitude of a resonator drive signal generated from the output of the amplitude control circuitry based on a difference between an estimated back-emf signal and a target back-emf signal derived from a rated back-emf and a resonant frequency FO.

27. (New) The circuit of claim 26, wherein the frequency tracker/controller generates a frequency control signal for the first input of the resonator drive circuitry to iteratively adjust the frequency of the output of the resonator drive circuitry until the frequency of the output of the circuit is near a resonant frequency (FO).

28.	(Canceled)

29. (New) The circuit of claim 26, wherein the sensed circuity generates on the first output of the sensed circuitry a drive signal based on a sensed resonator current signal.

30-31. 	(Canceled).

32. (Currently Amended) The circuit of claim 26 wherein the frequency tracker/controller further comprises a phase difference circuitry wherein the phase difference circuity estimates phase difference by identifying back-emf zero crossing and/or back-emf peak crossing when sensed resonator drive current is above a defined current threshold.

33. (Canceled).

34. (Currently Amended) The circuit of claim 26 wherein the resonator drive signal is one of a resonator drive current or a resonator drive voltage; and the sense circuitry is configured to sense a resonator current for a resonator drive voltage, or to sense a resonator voltage for a resonator drive current.

35. (New) The circuit of claim 26 wherein the circuit drives a linear resonant actuator.

Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846